DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 3 recites, "an aroma component".  However, it is not clear how this aroma component is structurally related with the aerosol-forming base material, the support member, and the packaging member recited in claim 1.  Also, it is not clear how the user can inhale the aroma component.  Through which element or structure that the user inhales the aroma component?  
Claim 18, line 2 recites, "a cooling member".  It is not clear how this cooling member is structurally related with the aerosol-forming base material, the support member, and the packaging member recited in claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholls et al (US Patent Application Publication No. 2014/0182614 A1).
Regarding the preamble reciting "An electronic cigarette cartridge", the examiner will not give a patentable weight to this preamble because the bodies of claims do not recite any structural element that is related to an electronic cigarette or an electronic cigarette cartridge, or any electrical element.  
Nicholls discloses a cigarette cartridge comprising: (claim 1) an aerosol-forming base material 26 containing a tobacco plant or a non-tobacco plant; and a support member 21 disposed adjacent to the aerosol-forming base material 26 and having a plurality of side portions (see Figs. 2A-2B, each side portion separated by axial grooves 23); and a packaging member (a paper wrapper which is not shown, see Paragraph [0036]) in contact with the plurality of side portions, the packaging member wrapping the support member 21 and the aerosol-forming base material 26; (claim 3) wherein the plurality of side portions includes a first side portion and a second side portion (see Figs. 2A-2B) sandwiching a central portion of the support member 21 that extends claim 19) wherein the aerosol-forming base material 26 contains at least one of tobacco leaves, tobacco stems, expanded tobacco, and homogenized tobacco (see Paragraphs [0002] and [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in, which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (US Patent Application Publication No. 2014/0182614 A1).
Regarding claims 5 and 9, claims 5 and 9 recite that a cross section of the support member along a plane perpendicular to a longitudinal direction of the electronic cigarette cartridge has a shape in which (claim 5) two portions or (claim 9) four portions of a peripheral portion of a circular plate are each cut out in a rectangular shape.
In Figures 2A and 2B, a cross section of the support member 21 of Nicholls along a plane perpendicular to a longitudinal direction of the cigarette cartridge has a shape in which (claim 5) two portions or (claim 9) four portions 23 of a peripheral portion 22 of a circular plate.  

On the other hand, whether two or four portions 23 are cut in rectangular shapes or triangular shapes, the function of the support member 21 is not affected and does not change, supporting the aerosol-forming base material and the packaging member. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the support member taught by Nicholls such that it would have the peripheral portions of the support member being cut out in rectangular shapes as taught by the instant invention because whether the peripheral portions of the support member are cut out in rectangular shapes or triangular shapes, the function of the support member is not affected and does not change, supporting the aerosol-forming base material and the packaging member.  Cutting rectangular shapes or triangular shapes only deal with cutting in different shapes that does not affect or change the main function of the support member.  

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (US Patent Application Publication No. 2014/0182614 A1) in view of Zuber et al (US Patent Application Publication No. 2014/0305448 A1).
Regarding claims 17 and 18, claim 17 recites that the support member has a length necessary for cooling an aroma component passed passing through the support member to a temperature of a degree that allowing a user to inhale the aroma component; and claim 18 recites that a cooling member cools an aerosol passing through the support member.

On the other hand, Zuber discloses an electronic cigarette cartridge 10 comprising an aerosol-cooling member 40 to cool an aerosol or the aroma component 20 passing through a support member 30 to a temperature of a degree that allowing a user to inhale the aerosol or the aroma component 20 (see Paragraph [0182]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cigarette cartridge taught by Nicholls such that it would have an aerosol-cooling member as taught by Zuber in order to cool an aerosol component passing through a support member to a temperature of a degree that allowing a user to inhale the aerosol component.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (US Patent Application Publication No. 2014/0182614 A1).
Regarding claims 20-23, claims 20 and 21 are reciting various materials being used to form the aerosol-forming base material and claims 22-23 are reciting the aerosol-forming base material including a plurality of members having a rod shape or a rectangular strip shape, bundled together.  
On the other hand, a person having ordinary skill in the art knows that the aerosol-forming base material is not limited to tobacco material, but can be made with many different 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
A person having ordinary skill in the art also knows that whether the aerosol-forming base material is made of one solid rod or a plurality of members having a rod shape or a rectangular strip shape, bundled together, the function of the aerosol-forming base material does not change because they are all made with the same material, just in different forms and shapes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cigarette cartridge taught by Nicholls such that it would have an aerosol-forming base material made of a plurality of members having a rod shape or a rectangular strip shape, bundled together as taught by the instant invention because it only deals with making the aerosol-forming base material with a plurality or rods or a circular shape or a rectangular strip shape instead of one solid rod.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831